Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 9-11 and 16-23 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    216
    633
    media_image1.png
    Greyscale

and the species of compound ZXH-2-147, found on page 22 of the instant specification and in instant claim 16 (reproduced below), 

    PNG
    media_image2.png
    227
    542
    media_image2.png
    Greyscale
,
in the reply filed on August 12, 2021 was acknowledged in the previous Office Action.

The requirement was still deemed proper and therefore made FINAL in the previous Office Action.


Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2021.




	As a result of the current amendments to the claims per the Amendment filed December 1, 2021, the following rejections now apply.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Currently amended independent claim 1 is now indefinite because variable X has not been defined in the claim.  See, for instance, the L2 structure L2-b.  The claims dependent on independent claim 1 are also indefinite because the dependent claims do not rectify the problem.
Claim 3 lacks antecedent basis from claim 1 because of the substituent, 
    PNG
    media_image3.png
    75
    207
    media_image3.png
    Greyscale
, in claim 3.  See the definition of the R1 and p variables in claim 1.
Claim 10 lacks antecedent basis from independent claim 1 because of the R variable representing tBu.  See the definition of R4 in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 does not further limit claim 1 because claim 3 is broader in scope than claim 1.  See the 
    PNG
    media_image3.png
    75
    207
    media_image3.png
    Greyscale
, in claim 3 and the definition of the R1 and p variables in claim 1.
Claim 10 fails to further limit independent claim 1 because claim 10 is broader in scope than claim 1.  In claim 1, the R4 variable can represent 
    PNG
    media_image4.png
    79
    368
    media_image4.png
    Greyscale
 .  However in dependent claim 10, the R variable can represent tBu in the L1 substituent, 
    PNG
    media_image5.png
    313
    302
    media_image5.png
    Greyscale
.   


Allowable Subject Matter
The elected species of compound ZXH-2-147, found on page 22 of the instant specification and in instant claim 16, is allowable over the prior art of record.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 


This application contains claims 18-23 drawn to an invention nonelected without traverse in the reply filed on August 12, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 16, 2022
Book XXVI, page 221